


110 HR 1763 IH: Indentured Servitude Abolition Act of

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1763
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. George Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide for labor recruiter accountability, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Indentured Servitude Abolition Act of
			 2007.
		2.Protections for
			 workers recruited abroad
			(a)Basic
			 requirements(1)Each employer and foreign
			 labor contractor who engages in foreign labor contracting activity shall
			 ascertain and disclose to each such worker who is recruited for employment the
			 following information at the time of the worker’s recruitment:
					(A)The place of employment.
					(B)The compensation for the
			 employment.
					(C)A description of employment
			 activities.
					(D)The period of employment.
					(E)The transportation, housing, and any
			 other employee benefit to be provided and any costs to be charged for each
			 benefit.
					(F)The existence of any labor organizing
			 effort, strike, lockout, or other labor dispute at the place of
			 employment.
					(G)The existence of any arrangements with
			 any owner or agent of any establishment in the area of employment under which
			 the contractor or employer is to receive a commission or any other benefit
			 resulting from any sales (including the provision of services) by such
			 establishment to the workers.
					(H)Whether and the extent to which
			 workers will be compensated through workers’ compensation, private insurance,
			 or otherwise for injuries or death, including work related injuries and death,
			 during the period of employment and, if so, the name of the State workers’
			 compensation insurance carrier or the name of the policyholder of the private
			 insurance, the name and the telephone number of each person who must be
			 notified of an injury or death, and the time period within which such notice
			 must be given.
					(I)Any education or training to be
			 provided or made available, including the nature and cost of such training, who
			 will pay such costs, and whether the training is a condition of employment,
			 continued employment, or future employment.
					(J)A statement, approved by the Secretary
			 of Labor, describing the protections of this Act for workers recruited
			 abroad.
					(2)No foreign labor contractor or
			 employer shall knowingly provide false or misleading information to any worker
			 concerning any matter required to be disclosed in paragraph (1).
				(3)The information required to be
			 disclosed by paragraph (1) to workers shall be provided in written form. Such
			 information shall be provided in English or, as necessary and reasonable, in
			 the language of the worker being recruited. The Department of Labor shall make
			 forms available in English, Spanish, and other languages, as necessary, which
			 may be used in providing workers with information required under this
			 section.
				(4)No fees may be charged to a worker
			 for recruitment.
				(5)No employer or foreign labor
			 contractor shall, without justification, violate the terms of any working
			 arrangement made by that contractor or employer.
				(6)The employer shall pay the
			 transportation costs, including subsistence costs during the period of travel,
			 for the worker from the place of recruitment to the place of employment and
			 from the place of employment to such worker’s place of permanent
			 residence.
				(7)(A)It shall be unlawful for an employer or a
			 foreign labor contractor to fail or refuse to hire or to discharge any
			 individual, or otherwise discriminate against an individual with respect to
			 compensation, terms, conditions, or privileges of employment because such
			 individual’s race, color, creed, sex, national origin, religion, age, or
			 disability.
					(B)For the purposes of determining the
			 existence of unlawful discrimination under subclause (A)—
						(i)in the case of a claim of
			 discrimination based on race, color, creed, sex, national origin, or religion,
			 the same legal standards shall apply as are applicable under title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);
						(ii)in the case of a claim of
			 discrimination based on unlawful discrimination based on age, the same legal
			 standards shall apply as are applicable under the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 621 et seq.); and
						(iii)in the case of a claim of
			 discrimination based on disability, the same legal standards shall apply as are
			 applicable under title I of the Americans With Disabilities Act (42 U.S.C.
			 12101 et seq.).
						(b)Other worker
			 protections(1)Each employer shall
			 notify the Secretary of the identity of any foreign labor contractor involved
			 in any foreign labor contractor activity for or on behalf of the employer. The
			 employer shall be subject to the civil remedies of this Act for violations
			 committed by such foreign labor contractor to the same extent as if the
			 employer had committed the violation. The employer shall notify the Secretary
			 of the identity of such a foreign labor contractor whose activities do not
			 comply with this Act.
				(2)The Secretary shall maintain a list
			 of all foreign labor contractors whom the Secretary knows or believes have been
			 involved in violations of this Act, and make that list publicly available. The
			 Secretary shall provide a procedure by which an employer, a foreign labor
			 contractor, or someone acting on behalf of such contractor may seek to have a
			 foreign labor contractor’s name removed from such list by demonstrating to the
			 Secretary’s satisfaction that the foreign labor contractor has not violated
			 this Act in the previous five years.
				(3)No foreign labor contractor shall
			 violate, without justification, the terms of any written agreements made with
			 an employer pertaining to any contracting activity or worker protection under
			 this Act.
				(c)Discrimination
			 prohibited against workers seeking relief under this ActNo
			 person shall intimidate, threaten, restrain, coerce, blacklist, discharge, or
			 in any manner discriminate against any worker because such worker has, with
			 just cause, filed any complaint or instituted, or caused to be instituted, any
			 proceeding under or related to this Act, or has testified or is about to
			 testify in any such proceedings, or because of the exercise, with just cause,
			 by such worker on behalf of himself or others of any right or protection
			 afforded by this Act.
			3.Enforcement
			 provisions
			(a)Criminal
			 sanctionsWhoever knowingly violates this Act shall be fined
			 under title 18, United States Code, or imprisoned not more than one year, or
			 both. Upon conviction, after a first conviction under this section, for a
			 second or subsequent violation of this Act, the defendant shall be fined under
			 title 18, United States Code, or imprisoned not more than three years, or
			 both.
			(b)Administrative
			 sanctions(1)(A)Subject to subparagraph
			 (B), the Secretary may assess a civil money penalty of not more than $5,000 on
			 any person who violates this Act.
					(B)In determining the amount of any
			 penalty to be assessed under subparagraph (A), the Secretary shall take into
			 account (i) the previous record of the person in terms of compliance with this
			 Act and with comparable requirements of the Fair Labor Standards Act of 1938,
			 and with regulations promulgated under such Acts, and (ii) the gravity of the
			 violation.
					(2)Any employer who uses the services of
			 a foreign labor contractor who is on the list maintained by the Secretary
			 pursuant to section 2(b)(2), shall, if the actions of such foreign labor
			 contractor have contributed to a violation of this Act by the employer, be
			 fined $10,000 per violation in addition to any other fines or penalties for
			 which the employer may be liable for the violation.
				(c)Actions by
			 SecretaryThe Secretary may take such actions, including seeking
			 appropriate injunctive relief and specific performance of contractual
			 obligations, as may be necessary to assure employer compliance with terms and
			 conditions of employment under this Act and with this Act.
			(d)Waiver of
			 rightsAgreements by employees purporting to waive or to modify
			 their rights under this Act shall be void as contrary to public policy.
			(e)Representation
			 in courtExcept as provided in section 518(a) of title 28, United
			 States Code, relating to litigation before the Supreme Court, the Solicitor of
			 Labor may appear for and represent the Secretary in any civil litigation
			 brought under this Act, but all such litigation shall be subject to the
			 direction and control of the Attorney General.
			4.Procedures in
			 addition to other rights of employeesThe rights and remedies provided to workers
			 by this Act are in addition to, and not in lieu of, any other contractual or
			 statutory rights and remedies of the workers, and are not intended to alter or
			 affect such rights and remedies.
		5.Authority to
			 prescribe regulationsThe
			 Secretary of Labor shall prescribe such regulations as may be necessary to
			 carry out this Act.
		6.Definitions
			(a)In
			 generalExcept as otherwise provided by this Act, for purposes of
			 this Act the terms used in this Act shall have the same meanings, respectively,
			 as are given those terms in section 3 of the Fair Labor Standards Act of
			 1938.
			(b)Other
			 definitionsAs used in this Act:
				(1)The term
			 State means any State of the United States and includes the
			 District of Columbia, Puerto Rico, Guam, American Samoa, the Commonwealth of
			 the Northern Mariana Islands, and the Virgin Islands of the United
			 States.
				(2)The term
			 foreign labor contractor means any person who for any money or
			 other valuable consideration paid or promised to be paid, performs any foreign
			 labor contracting activity.
				(3)The term
			 foreign labor contracting activity means recruiting, soliciting,
			 hiring, employing, or furnishing, an individual who resides outside of the
			 United States to be employed in the United States.
				(4)The term
			 Secretary means the Secretary of Labor.
				(5)The term
			 worker means an individual who is the subject of foreign labor
			 contracting activity.
				
